Citation Nr: 1011800	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-13 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
2006 for a 40 percent rating for left leg weakness.  

2.  Entitlement to an effective date earlier than March 21, 
2006 for the award of special monthly compensation (SMC) for 
loss of use of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1973 to August 1976, from February 1979 to August 
1982, and from June 1984 to September 1997.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an October 2006 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO) that increased the rating for his service-
connected left knee disability from 20 percent to 40 percent, 
and awarded SMC for the loss of use of the left foot, both 
effective March 21, 2006.  In January 2010, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  At the hearing, 
the Veteran submitted additional evidence with a waiver of RO 
consideration.  


FINDINGS OF FACT

1.  At the Travel Board hearing in January 2010, the Veteran 
withdrew his appeal seeking an effective date earlier than 
March 21, 2006 for a 40 percent rating for left leg weakness.  

2.  An informal or inferred claim for SMC for loss of use of 
the left foot was not raised by the record prior to March 21, 
2006.  

3.  Prior to March 21, 2006, the Veteran's left foot was not 
shown to have no effective function remaining other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthesis.  


CONCLUSIONS OF LAW

1.  Regarding the claim for an effective date earlier than 
March 21, 2006 for a 40 percent rating for left leg weakness, 
the criteria for withdrawal of a substantive appeal by the 
appellant are met; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  

2.  An effective date prior to March 21, 2006, for the award 
of SMC based on loss of use of the left foot is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.350(a)(2)(i), 
3.400, 4.63 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Regarding the matter of the effective date for a 40 percent 
rating for left leg weakness, since the Veteran has expressed 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA on that matter is not necessary.  

Regarding the matter of the effective date for the award of 
SMC for loss of use of the left foot, the October 2006 rating 
decision on appeal granted SMC, and assigned the effective 
date.  A May 2008 statement of the case (SOC) properly 
provided notice on the "downstream" issue of an earlier 
effective date and readjudicated the matter after further 
development was completed.  The Veteran has not alleged 
prejudice from any downstream notice defect.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues"); see also Shinseki v. Sanders¸129 S. Ct. 1696 
(2009) (discussing the rule of prejudicial error).  

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based essentially on what was 
shown by the record at various points in time and application 
of governing law to those findings.  Generally, further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.  


B.	Legal Criteria, Factual Background, and Analysis

Left Leg Weakness

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

On January 4, 2010, the appellant was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge.  At the 
hearing the Veteran indicated (and the transcript of the 
hearing shows) that he was withdrawing his appeal in the 
matter of an effective date earlier than March 21, 2006 for a 
40 percent rating for left leg weakness.  This oral 
statement, when transcribed, became a "writing."  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  

The appellant has withdrawn his appeal as to the claim of an 
effective date earlier than March 21, 2006 for a 40 percent 
rating for left leg weakness.  Hence, there remains no 
allegation of error of fact or law as to such issue for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review an appeal in this matter, and it 
must be dismissed.  

SMC For Loss of Use of the Left Foot

SMC monthly compensation is payable for, inter alia, each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

For the purposes of SMC, loss of use of a foot is determined 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination is made on the basis 
of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997) (When considering the appropriate effective date for 
an increased rating, VA must consider evidence of disability 
during the period one year prior to the application).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Historically, in November 1981, the Veteran was involved in a 
motor vehicle accident and suffered a cerebral contusion and 
right frontal intracerebral hemorrhage.  A January 1998 
rating decision awarded service connection for left leg 
weakness as a residual of the November 1981 head injury, 
effective October 1, 1997 (the day after the Veteran's 
separation from service).  An October 1998 rating decision 
increased the rating for the left leg weakness to 20 percent, 
also effective October 1, 1997.  [A July 2005 rating decision 
appears have repeated such action.  A September 2007 rating 
decision acknowledged this error, but also noted, in essence, 
that the repeat grant was harmless error.]

On June 2005 VA examination, the Veteran complained of low 
back pain (indicating the pain began after the November 1981 
accident).  He reported that his health has continued to 
decline since the accident, particularly his gait stability 
and leg weakness.  Physical examination revealed the Veteran 
walked with a wide-based ataxic (i.e., lacking coordination; 
irregular), but also left circumducting, gait.  There was 
profound imbalance such that the Veteran was unsteady with 
both eyes open and eyes closed, suggestive of a profound 
proprioceptive defect.  Sensory examination revealed a 
stocking neuropathy.  In general, movements were slow and 
clumsy, particularly on the left.  The examiner opined that 
the Veteran has sequelae of a closed head injury with left 
hemiplegia (i.e., paralysis of one side of the body), 
dementia, and ataxia.  The examiner suspected that there was 
a significant problem with the low back, causing weakness, 
particularly in the left leg, superimposed on his cerebral 
problem.  

Social Security Administration (SSA) disability benefits 
records received in September 2005 indicate the Veteran's 
primary [disabling] diagnosis is left hemiparesis status post 
brain injury, and his secondary diagnosis is mechanical low 
back pain.  An October 1999 neurological examination by Dr. 
G. G. found the Veteran has gait instability with staggering, 
tendency to get tired, and will fall within a few minutes.  
It was also noted the Veteran had severe weakness with no 
movements of the foot and the toes.  Physical examination 
revealed "[l]eft leg with footdrop with no movements of the 
toes.  He has very minimal movements with inversion/eversion 
of the left foot. Hamstrings, quadriceps, plantar flexion of 
the left foot grade 4-/5."  

In March 2006, the Veteran submitted statements dated June 
29, 2004 and March 21, 2006 from VA physician Dr. B. J. F. in 
connection with his claim seeking entitlement to Specially 
Adaptive Housing and/or a Special Home Adaption Grant.  The 
June 2004 and March 2006 statements indicate the Veteran has 
weakness in his left lower extremity, which causes problems 
with balance and gait and requires the use of a cane to keep 
him steady.  Dr. B. J. F. opined the Veteran would be 
eligible for adaptive housing benefits due to the mentioned 
service-connected disabilities.  

On August 2006 VA examination, physical examination revealed 
slight atrophy of the left leg.  Reflexes were symmetric and 
plantar responses were both flexor; there was decreased pin 
sensation in the left leg to the thigh.  MRI revealed small 
foci of chronic encephalomalacia involving the anterior right 
frontal lobe, posterior right frontal lobe, anterior right 
temporal lobe and posterior left parietal lobe; diffuse 
atrophy was also seen.  The diagnosis was static 
encephalopathy with left leg monoparesis (i.e., slight or 
incomplete paralysis).  The examiner concluded that the 
distal weakness is greatest so that the left foot is 
unusable.  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the Veteran's claim for an 
effective date earlier than March 21, 2006, for SMC for loss 
of use of the left foot.  

An informal or inferred claim for SMC for loss of use of the 
left foot was not raised by the record prior to March 21, 
2006.  The record reflects that prior to March 21, 2006, 
there was no communication requesting a determination of 
entitlement or evidencing a belief in entitlement to SMC for 
loss of use of the left foot.  Moreover, even if a VA 
examination report or treatment record prior to March 21, 
2006, pertaining to the Veteran's service-connected left leg 
disability were to be considered an informal claim for SMC 
for loss of use of the left foot under 38 C.F.R. § 3.157, the 
evidence does not show that entitlement to SMC for loss of 
use of the left foot was shown prior to March 21, 2006.  
The June 2005 VA examination report and SSA medical records 
note significant difficulties with the function of the left 
leg and foot.  However, although he complained of gait 
stability and left leg weakness, the Veteran never indicated 
that his left foot disability was of such severity that he 
was not able to use it (and the examiner did not so 
indicate).  While the June 2005 VA examiner suggested that 
the Veteran use a walker or wheelchair, she also noted that 
he was only using a cane and balance bars (although opined to 
be unsafe), and Dr. G. G. in the October 1999 neurological 
examination found movements, albeit very minimal, with 
inversion/eversion of the left foot.  This evidence indicates 
that effective function remained in the left foot other than 
that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance, so that the acts of balance, 
propulsion, etc., could not have been accomplished equally 
well by an amputation stump with prosthesis.  

The Board has considered the Veteran's assertions that he is 
entitled to an effective date of October 1, 1997 for SMC for 
the loss of use of his left foot.  Whether loss of the use of 
a foot exists is a legal determination under 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63, which defines such loss of use as 
being when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance, so that the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  As explained above, the 
contemporaneous evidence, including the competent medical 
evidence, shows that the Veteran had not actually lost use of 
the left foot [as defined in 38 C.F.R. § 4.63] prior to March 
21, 2006.  To the extent that the Veteran seeks to establish 
by his own accounts that the status of his left foot met the 
criteria in the definition for loss of use of a foot under 
38 C.F.R. § 4.63 prior to March 21, 2006 (to include since 
October 1, 1997), the Board finds the contemporaneous 
clinical evidence of record (by its very nature, proximity in 
time, and objectivity) to be more probative than such 
accounts.  

The preponderance of the evidence is against the Veteran's 
claim. Therefore, the benefit of the doubt doctrine does not 
apply, and the appeal for an effective date earlier than 
March 21, 2006, for the award of SMC for loss of use of the 
left foot must be denied.  
ORDER

The appeal seeking an effective date earlier than March 21, 
2006 for a 40 percent rating for left leg weakness is 
dismissed.  

An effective date earlier than March 21, 2006, for the award 
of SMC for loss of use of the left foot is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


